         Case 1:21-cr-00292-RCL Document 33 Filed 04/12/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                   :
                                           :
              v.                           :       Case No. 21-CR-292
                                           :
CHRISTOPHER WORRELL,                       :
                                           :
                     Defendant.            :


  UNOPPOSED MOTION FOR AN ORDER TO DISCLOSE ITEMS PROTECTED BY
   FEDERAL RULE OF CRIMINAL PROCEDURE 6(e) AND SEALED MATERIALS

       The United States of America respectfully moves for entry by this Court of an order

permitting the disclosure in discovery of materials protected by Federal Rule of Criminal

Procedure 6(e). The United States also requests permission to provide in discovery sealed

materials, pursuant to the previously filed protective order governing discovery. Finally, the

United States requests that any order granting this motion be made applicable to co-defendants

who may later be joined.

       The United States conferred with counsel for the defendant regarding this motion and

counsel does not oppose the motion.




                                               1
         Case 1:21-cr-00292-RCL Document 33 Filed 04/12/21 Page 2 of 2




       WHEREFORE, the United States respectfully requests an order authorizing the disclosure

in discovery of the materials described above.



                                             Respectfully submitted,

                                             CHANNING PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793



                                     By:     /s/ William Dreher
                                             WILLIAM DREHER
                                             Assistant United States Attorney
                                             D.C. Bar No. 1033828
                                             700 Stewart Street, Suite 5220
                                             Seattle, WA 98101
                                             (206) 553-4579
                                             william.dreher@usdoj.gov




                                                 2
